EXAMINER'S AMENDMENT
Withdrawn Claims
This application is in condition for allowance except for the presence of claim 13 directed to an invention non-elected without traverse.  Accordingly, claim 13 has been cancelled.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 13 has been cancelled. 

Reasons for Allowance
Claims 1-3, 5-12, 16, 17, and 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Armbruster, does not teach that the storage means rotate about an axis that is vertical, parallel to the central part’s axis of rotation, and perpendicular to the closing direction of the mold halves. While the other closest prior art, Domodossola, teaches that the rotating mold and storage/cooling means have parallel axes or rotation, these axes are not oriented in the vertical direction. The combination would not be obvious . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric T Chen whose telephone number is (571)270-1715.  The examiner can normally be reached on M-F 9am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ERIC T CHEN/Examiner, Art Unit 1748                                                                                                                                                                                                        /Anthony Calandra/Primary Examiner, Art Unit 1748